As filed with the Securities and Exchange Commission on January 27, 2011 File Nos. 002-94222 811-04149 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF Pre-Effective Amendment No. Post-Effective Amendment No. 44 (X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 45 (X) FRANKLIN TAX-FREE TRUST (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (650)312-2000 CRAIG S. TYLE, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on February 1, 2011 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This amendment to the registration statementof the Registrant on Form N-1A (the “Amendment”) relates only to the prospectus andstatement of additional information of Franklin Double Tax-Free Income Fund, Franklin Federal Intermediate-Term Tax-Free Income Fund, Franklin Federal Limited-Term Tax-Free Income Fund, Franklin High Yield Tax-Free Income Fund, Franklin Insured Tax-Free Income Fund, Franklin Massachusetts Tax-Free Income Fund and Franklin New Jersey Tax-Free Income Fund series of the Registrant and does not otherwise delete, amend, or supersede anyother informationrelating to any other series of the Registrant. As stated on the Facing Page, this Amendment updatesthe registration statement of the above-referenced series under the Securities Act of 1933 andthe Investment Company Act of This Amendment is being filed pursuant to Rule 485(b) under the Securities and Exchange Act of 1933, as amended, to add an Advisor Class to the Franklin Federal Limited-Term Tax-Free Income Fund series of the Registrant. The prospectus and statement of additional informationdated July 1, 2010 of the Franklin Double Tax-Free Income Fund, Franklin Federal Intermediate-Term Tax-Free Income Fund, Franklin Federal Limited-Term Tax-Free Income Fund, Franklin High Yield Tax-Free Income Fund, Franklin Insured Tax-Free Income Fund, Franklin Massachusetts Tax-Free Income Fund, and Franklin New Jersey Tax-Free Income Fund series of the Registrant, as filed with the Securities and Exchange Commission underRule 497 on July 2, 2010 (Accession number 0001379491-10-000306), are hereby incorporated by reference (File Nos. 002-94222 and 811-04149.). The audited Financial Statements and the Report of Independent Auditors thereon of theRegistrant for the fiscal year endedFebruary 28, 2010 (as filed with the Commission onApril 29, 2010(Accession Number 0000757010-10-000006)) contained in the Annual Report of the series of the Registrant, datedFebruary 28, 2010, and the unaudited Financial Statements for the semi-annual period endedAugust 31, 2010 (as filed with the Commission onNovember 2, 2010 (Accession Number 0000757010-10-000025)) contained in the Semiannual Report of the Trust, datedAugust 31, 2010, are incorporated herein by reference. TF1 P-1 02/11 SUPPLEMENT DATED FEBRUARY 1, 2011 TO THE PROSPECTUS DATED JULY 1, 2010 OF FRANKLIN TAX-FREE TRUST Franklin Double Tax-Free Income Fund Franklin Federal Intermediate-Term Tax-Free Income Fund Franklin Federal Limited-Term Tax-Free Income Fund Franklin High Yield Tax-Free Income Fund Franklin Insured Tax-Free Income Fund Franklin Massachusetts Tax-Free Income Fund Franklin New Jersey Tax-Free Income Fund The prospectus is amended as follows: I. The Franklin Federal Limited-Term Tax-Free Income Fund will begin offering Advisor Class shares on or about February 1, 2011. Therefore, on or about February 1, 2011, the Franklin Federal Limited-Term Tax-Free Income Fund will offer two classes of shares, Class A and Advisor Class. II. For the Franklin Double Tax-Free Income Fund, the bar chart and table in the section entitled "Performance – Annual Total Returns" beginning on page 6 is replaced with the following: CLASS A ANNUAL TOTAL RETURNS Best Quarter: Q3'09 10.06% Worst Quarter: Q4'08 -8.28% AVERAGE ANNUAL TOTAL RETURNS (figures reflect sales charges) For the periods ended December 31, 2010 1 Year 5 Years 10 Years Double Tax-Free Income Fund - Class A Return Before Taxes -1.06% 2.47% 3.90% Return After Taxes on Distributions -1.06% 2.47% 3.90% Return After Taxes on Distributions and Sale of Fund Shares 0.85% 2.73% 3.98% Double Tax-Free Income Fund - Class C 1.70% 2.79% 3.79% Double Tax-Free Income Fund - Advisor Class 3.47% 3.42% 4.38% Barclays Capital Municipal Bond Index (index reflects no deduction for fees, expenses or taxes) 2.38% 4.09% 4.83% III. For the Franklin Federal Intermediate-Term Tax-Free Income Fund, the bar chart and table in the section entitled "Performance – Annual Total Returns" beginning on page 12 is replaced with the following: CLASS A ANNUAL TOTAL RETURNS Best Quarter: Q3'09 7.28% Worst Quarter: Q4'10 -4.06% AVERAGE ANNUAL TOTAL RETURNS (figures reflect sales charges) For the periods ended December 31, 2010 1 Year 5 Years 10 Years Federal Intermediate Fund - Class A Return Before Taxes 0.85% 3.29% 4.20% Return After Taxes on Distributions 0.85% 3.29% 4.20% Return After Taxes on Distributions and Sale of Fund Shares 1.81% 3.36% 4.17% Federal Intermediate Fund - Class C 1.66% 3.20% 0.00%1 Federal Intermediate Fund - Advisor Class 3.33% 3.84% 4.47% Barclays Capital Municipal Bond Index: 10 Year Component (index reflects no deduction for fees, expenses or taxes) 4.04% 4.85% 5.15% 1.Since inception July 1, 2003. IV. For the Franklin Federal Limited-Term Tax-Free Income Fund, the section entitled "Fees and Expenses of the Fund" beginning on page 16 are replaced with the following: Fees and Expenses of the Fund These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts in Class A if you and your family invest, or agree to invest in the future, at least $100,000 in Franklin Templeton funds. More information about these and other discounts is available from your financial professional and under “Your Account” on page 90 in the Fund's Prospectus and under “Buying and Selling Shares” on page 30 of the Fund’s statement of additional information. SHAREHOLDER FEES (fees paid directly from your investment) Class A Advisor Class Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) 2.25% None Maximum Deferred Sales Charge (Load) (as percentage of the lower of original purchase price or sale proceeds) None None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment Class A Advisor Class Management fees1 0.46% 0.46% Distribution and service (12b-1) fees 0.15% None Other expenses 0.31% 0.31% Total annual Fund operating expenses 0.92% 0.77% Fee waiver and/or expense reimbursement1 -0.42% -0.42% Total annual Fund operating expenses after fee waiver and/or expense reimbursement1,2 0.50% 0.35% 1.The investment manager and administrator have contractually agreed to waive or assume certain expenses so that common expenses (excluding Rule 12b-1 fees and acquired fund fees and expenses) for the Fund do not exceed 0.35% (other than certain non-routine expenses), until June 30, 2011. 2. The Fund began offering Advisor Class shares on February 1, 2011. Total annual Fund operating expenses are based on the expenses for the Fund's Class A shares for the fiscal year ended February 28, 2010. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. The Example reflects adjustments made to the Fund's operating expenses due to the fee waiver and/or expenses reimbursement by the manager and administrator for the one year numbers only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $ 275 $ 471 $ 683 $ 1,293 Advisor Class $ 36 $ 204 $386 $ 915 v. For the Franklin Federal Limited-Term Tax-Free Income Fund, the section entitled "Performance – Annual Total Returns" beginning on page 19 is replaced with the following: The following bar chart and table provide some indication of the risks of investing in the Fund. The bar chart shows changes in the Fund's performance from year to year for Class A shares. The table shows how the Fund's average annual returns for 1 year, 5 years, 10 years or since inception, as applicable, compared with those of a broad measure of market performance. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You can obtain updated performance information at franklintempleton.com or by calling (800) DIAL BEN. CLASS A ANNUAL TOTAL RETURNS Best Quarter: Q3'09 2.43% Worst Quarter: Q2'04 -1.14% AVERAGE ANNUAL TOTAL RETURNS (figures reflect sales charges) For the periods ended December 31, 2010 1 Year 5 Years Since Inception 9/2/2003 Federal Limited-Term Fund - Class A Return Before Taxes 0.33% 3.06% 2.48% Return After Taxes on Distributions 0.33% 3.06% 2.48% Return After Taxes on Distributions and Sale of Fund Shares 0.97% 3.01% 2.46% Federal Limited-Term Fund - Advisor Class 2.68% 3.53% 2.80% Barclays Capital Municipal Bond Index : 5 Year Component (index reflects no deduction for fees, expenses or taxes) 3.40% 5.00% 4.81% Historical performance for Advisor Class shares prior to their inception is based on the performance of Class A shares. Advisor Class performance has been adjusted to reflect differences in sales charges between classes. The after-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor's tax situation and may differ from those shown. After-tax returns for other classes will vary. VI. For the Franklin High Yield Tax-Free Income Fund, the bar chart and table in the section entitled "Performance – Annual Total Returns" beginning on page 26 is replaced with the following: CLASS A ANNUAL TOTAL RETURNS Best Quarter: Q3'09 12.12% Worst Quarter: Q4'08 -10.93% AVERAGE ANNUAL TOTAL RETURNS (figures reflect sales charges) For the periods ended December 31, 2010 1 Year 5 Years 10 Years High Yield Fund - Class A Return Before Taxes -1.57% 2.24% 4.24% Return After Taxes on Distributions -1.58% 2.24% 4.24% Return After Taxes on Distributions and Sale of Fund Shares 0.77% 2.67% 4.41% High Yield Fund - Class B -1.69% 2.22% 4.22% High Yield Fund - Class C 1.32% 2.57% 4.11% High Yield Fund - Advisor Class 2.90% 3.22% 4.73% Barclays Capital Municipal Bond Index (index reflects no deduction for fees, expenses or taxes) 2.38% 4.09% 4.83% VII. For the Franklin Insured Tax-Free Income Fund, the bar chart and table in the section entitled "Performance – Annual Total Returns" beginning on page 33 is replaced with the following: CLASS A ANNUAL TOTAL RETURNS Best Quarter: Q3'09 7.31% Worst Quarter: Q4'10 -5.48% AVERAGE ANNUAL TOTAL RETURNS (figures reflect sales charges) For the periods ended December 31, 2010 1 Year 5 Years 10 Years Insured Fund - Class A Return Before Taxes -3.88% 1.99% 3.64% Return After Taxes on Distributions -3.88% 1.98% 3.64% Return After Taxes on Distributions and Sale of Fund Shares -1.05% 2.33% 3.77% Insured Fund - Class B -3.98% 1.97% 3.64% Insured Fund - Class C -1.11% 2.34% 3.52% Insured Fund - Advisor Class 0.53% 2.93% 4.11% Barclays Capital Municipal Bond Index (index reflects no deduction for fees, expenses or taxes) 2.38% 4.09% 4.83% VIII. For the Franklin Massachusetts Tax-Free Income Fund, the bar chart and table in the section entitled "Performance – Annual Total Returns" beginning on page 40 is replaced with the following: CLASS A ANNUAL TOTAL RETURNS Best Quarter: Q3'09 7.71% Worst Quarter: Q4'10 -6.16% AVERAGE ANNUAL TOTAL RETURNS (figures reflect sales charges) For the periods ended December 31, 2010 1 Year 5 Years 10 Years Massachusetts Fund - Class A Return Before Taxes -4.75% 1.89% 3.56% Return After Taxes on Distributions -4.78% 1.88% 3.55% Return After Taxes on Distributions and Sale of Fund Shares -1.64% 2.23% 3.68% Massachusetts Fund - Class C -2.07% 2.21% 3.43% Massachusetts Fund - Advisor Class -0.55% 2.79% 4.01% Barclays Capital Municipal Bond Index (index reflects no deduction for fees, expenses or taxes) 2.38% 4.09% 4.83% IX. For the Franklin New Jersey Tax-Free Income Fund, the bar chart and table in the section entitled "Performance – Annual Total Returns" beginning on page 46 is replaced with the following: CLASS A ANNUAL TOTAL RETURNS Best Quarter: Q3'09 7.69% Worst Quarter: Q4'10 -4.93% AVERAGE ANNUAL TOTAL RETURNS (figures reflect sales charges) For the periods ended December 31, 2010 1 Year 5 Years 10 Years New Jersey Fund - Class A Return Before Taxes -2.95% 2.56% 4.04% Return After Taxes on Distributions -2.96% 2.56% 4.04% Return After Taxes on Distributions and Sale of Fund Shares -0.44% 2.81% 4.10% New Jersey Fund - Class B -3.01% 2.57% 4.06% New Jersey Fund - Class C -0.11% 2.92% 3.94% New Jersey Fund - Advisor Class 1.54% 3.53% 4.53% Barclays Capital Municipal Bond Index (index reflects no deduction for fees, expenses or taxes) 2.38% 4.09% 4.83% X. For the Franklin Double Tax-Free Income Fund, the "Financial Highlights" tables beginning on page 68 are revised to add the following: Six Months Ended August 31, 2010 (unaudited) Class A Class C Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $11.56 $11.61 $11.57 Income from investment operationsa: Net investment incomeb 0.26 0.23 0.26 Net realized and unrealized gains (losses) 0.57 0.57 0.58 Total from investment operations 0.83 0.80 0.84 Less distributions from net investment income (0.26) (0.23) (0.27) Redemption feesc — — — Net asset value, end of period $12.13 $12.18 $12.14 Total returnd 7.27% 6.94% 7.32% Ratios to average net assets Expenses 0.67% 1.22% 0.57% Net investment income 4.33% 3.78% 4.43% Supplemental data Net assets, end of period (000’s) $573,812 $109,367 $3,576 Portfolio turnover rate 4.80% 4.80% 4.80% a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. XI. For the Franklin Federal Intermediate-Term Tax-Free Income Fund, the "Financial Highlights" tables beginning on page 71 are revised to add the following: Six Months Ended August 31, 2010 (unaudited) Class A Class C Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $11.59 $11.61 $11.60 Income from investment operationsa: Net investment incomeb 0.21 0.17 0.21 Net realized and unrealized gains (losses) 0.49 0.50 0.50 Total from investment operations 0.70 0.67 0.71 Less distributions from net investment income (0.22) (0.18) (0.22) Redemption feesc — — — Net asset value, end of period $12.07 $12.10 $12.09 Total returnd 6.07% 5.85% 6.20% Ratios to average net assets Expenses 0.65% 1.20% 0.55% Net investment income 3.50% 2.95% 3.60% Supplemental data Net assets, end of period (000’s) $1,642,055 $371,011 $273,796 Portfolio turnover rate 0.82% 0.82% 0.82% a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. XII. For the Franklin Federal Limited-Term Tax-Free Income Fund, the "Financial Highlights" tables beginning on page 74 are revised to add the following: Six Months Ended August 31, 2010 (unaudited) Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $10.35 Income from investment operationsa: Net investment incomeb 0.11 Net realized and unrealized gains (losses) 0.15 Total from investment operations 0.26 Less distributions from net investment income (0.12) Redemption feesc — Net asset value, end of period $10.49 Total returnd 2.49% Ratios to average net assets Expenses before waiver and payments by affiliates 0.86% Expenses net of waiver and payments by affiliates 0.49% Net investment income 2.10% Supplemental data Net assets, end of period (000’s) $499,877 Portfolio turnover rate 1.86% a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. XIII. For the Franklin High Yield Tax-Free Income Fund, the "Financial Highlights" tables beginning on page 75 are revised to add the following: Six Months Ended August 31, 2010 (unaudited) Class A Class B Class C Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 9.99 $10.06 $10.12 $10.02 Income from investment operationsa: Net investment incomeb 0.26 0.23 0.23 0.26 Net realized and unrealized gains (losses) 0.40 0.42 0.41 0.41 Total from investment operations 0.66 0.65 0.64 0.67 Less distribution from net investment income (0.26) (0.24) (0.23) (0.27) Redemption feesc — Net asset value, end of period $10.39 $10.47 $10.53 $10.42 Total returnd 6.75% 6.50% 6.45% 6.78% Ratios to average net assets Expenses 0.62% 1.17% 1.17% 0.52% Net investment income 5.07% 4.52% 4.52% 5.17% Supplemental data Net assets, end of period (000’s) $5,929,895 $53,220 $1,141,338 $916,904 Portfolio turnover rate 4.61% 4.61% 4.61% 4.61% a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. XIV. For the Franklin Insured Tax-Free Income Fund, the "Financial Highlights" tables beginning on page 79 are revised to add the following: Six Months Ended August 31, 2010 (unaudited) Class A Class B Class C Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $11.88 $11.94 $12.01 $11.88 Income from investment operationsaa: Net investment incomeb 0.26 0.22 0.22 0.26 Net realized and unrealized gains (losses) 0.31 0.32 0.33 0.31 Total from investment operations 0.57 0.54 0.55 0.57 Less distribution from net investment income (0.26) (0.23) (0.23) (0.27) Redemption feesc — Net asset value, end of period $12.19 $12.25 $12.33 $12.18 Total returnd 4.88% 4.57% 4.61% 4.85% Ratios to average net assets Expenses 0.62% 1.17% 1.17% 0.52% Net investment income 4.23% 3.68% 3.68% 4.33% Supplemental data Net assets, end of period (000’s) $2,352,575 $33,927 $441,576 $12,841 Portfolio turnover rate 3.23% 3.23% 3.23% 3.23% a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. XV. For the Franklin Massachusetts Tax-Free Income Fund, the "Financial Highlights" tables beginning on page 83 are revised to add the following: Six Months Ended August 31, 2010 (unaudited) Class A Class C Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $11.60 $11.70 $11.60 Income from investment operationsaa: Net investment incomeb 0.24 0.21 0.24 Net realized and unrealized gains (losses) 0.35 0.36 0.35 Total from investment operations 0.59 0.57 0.59 Less distributions from net investment income (0.24) (0.21) (0.25) Redemption feesc — — — Net asset value, end of period $11.95 $12.06 $11.94 Total returnd 5.19% 4.93% 5.16% Ratios to average net assets Expenses 0.66% 1.21% 0.56% Net investment income 4.01% 3.46% 4.11% Supplemental data Net assets, end of period (000’s) $519,043 $94,470 $4,600 Portfolio turnover rate 12.48% 12.48% 12.48% a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. XVI. For the Franklin New Jersey Tax-Free Income Fund, the "Financial Highlights" tables beginning on page 86 are revised to add the following: Six Months Ended August 31, 2010 (unaudited) Class A Class B Class C Advisor Class Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $11.99 $12.07 $12.11 $11.99 Income from investment operationsa: Net investment incomeb . 0.26 0.22 0.22 0.26 Net realized and unrealized gains (losses) 0.37 0.38 0.38 0.38 Total from investment operations 0.63 0.60 0.60 0.64 Less distributions from net investment income (0.26) (0.23) (0.23) (0.27) Redemption feesc — Net asset value, end of period $12.36 $12.44 $12.48 $12.36 Total returnd 5.35% 5.03% 5.00% 5.40% Ratios to average net assets Expenses 0.62% 1.17% 1.17% 0.52% Net investment income 4.18% 3.63% 3.63% 4.28% Supplemental data Net assets, end of period (000’s) $1,329,858 $26,115 $329,854 $18,391 Portfolio turnover rate 4.76% 4.76% 4.76% 4.76% a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. XVII. The paragraph on page 99 that begins with, "Certain Franklin Templeton funds…" is deleted. Please keep this supplement for future reference. TF1 SA-1 02/11 SUPPLEMENT DATED FEBRUARY 1, 2011 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JULY 1, 2010 OF FRANKLIN TAX-FREE TRUST Franklin Double Tax-Free Income Fund Franklin Federal Intermediate-Term Tax-Free Income Fund Franklin Federal Limited-Term Tax-Free Income Fund Franklin High Yield Tax-Free Income Fund Franklin Insured Tax-Free Income Fund Franklin Massachusetts Tax-Free Income Fund Franklin New Jersey Tax-Free Income Fund The Statement of Additional Information is amended as follows: I. The Franklin Federal Limited-Term Tax-Free Income Fund will begin offering Advisor Class shares on or about February 1, 2011.
